Citation Nr: 0105830	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to rating in excess of 70 percent for service-
connected schizophrenia, paranoid type.

ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1982 to 
March 1991.

This appeal arises from an August 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) which assigned a 50 
percent disability evaluation for service-connected 
schizophrenia, paranoid type.  The notice of disagreement 
(NOD) was received in August 1999.  Subsequent to receipt of 
the NOD, the RO issued a November 1999 rating decision which 
assigned a 70 percent disability rating for the veteran's 
disorder.  A statement of the case (SOC) was issued in 
November 1999.  The veteran's substantive appeal was received 
in January 2000.


FINDING OF FACT

The evidence of record fails to establish that the veteran's 
schizophrenia, paranoid type, has resulted in total 
occupational and social impairment; in addition, there is no 
evidence that he has displayed symptoms such as: gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), Pub. L. No. 106-475, §§ 3(a), 4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.321 and Part 
4, including §§ 4.1, 4.2, 4.10, 4.126, 4.132, Diagnostic Code 
9203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for organic 
personality syndrome in September 1998.  His application 
indicated that he had received treatment for abnormal 
behavior and organic personality syndrome from August 1990 to 
November 1990, which was during his period of active service.

Service records dated October 1990 indicate that the veteran 
experienced disciplinary problems and was referred to base 
mental health.  An October 1990 letter from the veteran's 
commander to base mental health outlined the commander's 
concerns and described statements and actions that had been 
attributed to the veteran.  The commander requested and 
received a referral for a psychiatric evaluation of the 
veteran.  The commander indicated that the veteran had 
behaved in an increasingly erratic manner, and that he had 
approached the commander with his belief that his mail was 
being opened and that his telephone was being tapped.  He 
also stated that he had received death threats to himself and 
his family.  He demonstrated a great distrust of his co-
workers and refused to provide further details.  The 
commander ordered him to submit to an examination at base 
mental health.

The October 1990 Air Force mental health examination 
indicates that the veteran was initially uncooperative, but 
that he did eventually submit to an interview.  This 
examination revealed mixed paranoid and obsessive-compulsive 
personality features, and delusional thought processes.  In 
response to this report, the veteran's commander ordered him 
to report to Montcrief Army Hospital for further inpatient 
evaluation.

The veteran reported to Montcrief Army Hospital in November 
1990.  His hospitalization lasted for three days, during 
which he submitted to a diagnostic interview with a 
psychiatrist and participated in required group activities.  
With the exception of paranoid behavior and denial as to the 
reason for his hospitalization, the psychiatrist reported no 
unusual behavior.  He diagnosed the veteran as having organic 
personality syndrome.  Nursing notes indicate clear and 
intact thought processes.  All nursing contacts note that the 
veteran was unaware of the reason for his hospitalization, 
but that he adjusted well, behaved appropriately, and 
participated in organized activities.

During the course of adjudicating the claim, the RO ordered a 
VA examination to test for neurological and mental disorders, 
and the veteran appeared for said examination in October 
1998.  The examination report indicated that the veteran 
refused to submit to a psychiatric examination, and was 
hostile and suspicious of the examiner's motives.  The 
veteran asserted that his mind was being controlled by an 
electronic implant, but refused to elaborate.  On mental 
status examination, the veteran was alert and oriented times 
three.  He was irritable, hostile, suspicious, and 
uncooperative.  His affect was normal, and his mood hostile, 
suspicious, and angry.  There was no sign of obvious 
depression.  Concentration and memory appeared to be intact, 
and intellect was assessed as average.  Judgment and 
competency could not be evaluated.  The examiner noted a 
prominent paranoid persecutory thought disorder.  The 
impression was paranoid psychosis.  The examiner stated that 
he was unable to provide a more specific diagnosis due to the 
veteran's lack of cooperation.

The veteran submitted VA Form 21-4138, Statement in Support 
of Claim, in November 1998.  He urged that he had become an 
involuntary subject to a "mind control experiment."  He 
expressed his belief that he was implanted with electronic 
devices that allow the transmission of brainwaves and 
thoughts.  He also maintained that he was harassed at work 
and received death threats. 

In response to a March 1999 development letter from the RO, 
the veteran submitted another Statement in Support of Claim 
indicating similar beliefs concerning electronic implants.  
He also maintained that he had never experienced abnormal 
situations or events such as he had encountered toward the 
end of his military service.  He stated that he had been 
subject to symptoms after his release from service, and 
attributed them to electronic implants.  He noted that he was 
receiving outpatient treatment and counseling, an apparent 
reference to his numerous contacts with the East Orange VA 
Medical Center (VAMC).  He also disclosed that further 
information could be obtained from "Rhomur Medical 
Services" in Newark, NJ.  

Based upon the above noted evidence, the RO granted service 
connection for paranoid psychosis in May 1999.  The RO 
evaluated the veteran's disability rating at 30 percent, with 
an effective date of September 1998.

After the RO's initial rating decision, it received VA 
medical records concerning the veteran's disorder.  The 
veteran had been seen at the East Orange VAMC neurology 
clinic in August 1998.  The record of that contact states 
that he complained of a vague loss of his short-term memory.  
He also indicated his belief that others could read his mind 
and that he had "CNS damage" that was service connected.  
He also disclosed that he had declined medication and 
treatment for his symptoms.  He refused referral to the 
mental health clinic and expressed anger over the fact that 
the neurology clinic would not order an MRI, presumably to 
detect the microchips he believes are implanted in his brain.  

Records indicate that the veteran again reported to the 
neurology clinic at the East Orange VAMC in January 1999.  He 
complained of electronic devices implanted in his brain and 
requested a CT or PET scan to find the devices.  He noted 
that his wife was unaware of his belief in the implants.  
Neurology personnel escorted the veteran to the emergency 
room, where he repeated his request for testing to determine 
the location of the implants.  He was found to be calm and 
cooperative.  

The veteran had various contacts with the East Orange VAMC 
mental health clinic during February and March 1999.  The 
record indicates that he canceled several appointments.  
Mental health personnel reported that the veteran was 
delusional and that he refused medication.  The impression 
was schizophrenia, paranoid type.  
March 1999 documents also indicate statements by the veteran 
concerning implants in his brain.  On evaluation, he was 
found to be pleasant and cooperative, with clear and fluent 
speech.  He complained of auditory hallucinations.  He 
persisted in his demand for a CT scan.  The veteran indicated 
that he was currently employed as a driver's helper, and that 
he had been with that employer for two years.  He also stated 
that he had been married since 1997 and had dated his wife 
for four years prior to the marriage.  All contacts noted 
delusional and persecutory ideation.  The veteran was 
consistently found to be oriented times three and 
communicative.  He reported no suicidal or homicidal 
thoughts.  His memory was intact, and his concentration was 
determined to be within normal limits.  He was not receptive 
to the suggestion of medication.

In August 1999, the RO issued a new rating decision based on 
the newly acquired outpatient treatment records from the East 
Orange VAMC.  It determined that the veteran's schizophrenia 
was 50 percent disabling, effective from September 1999. 

In his NOD, the veteran indicates his belief that he was 
"intentionally being misdiagnosed by doctors" and that his 
condition warrants a 100 percent disability rating.  He 
maintains that his symptoms are due to electronic implants or 
neurochips implanted in his brain.  He states that he is 
"considered to be suffering from paranoia [sic] psychosis 
and recently schizophrenia," and notes that the examiners do 
not state that the "cause is due to electronic implants 
(neurochip) place [sic] in my brain . . . ."

The veteran submitted to a VA psychiatric examination in 
September 1999.  The examiner noted that the veteran was 
seeking removal of "his supposed electrodes through surgical 
intervention through Neurology."  The veteran's history at 
the examination indicated that he had been employed as a 
driver's helper for two years. The veteran related a 
considerable amount of job-related stress, and reported 
feeling harassed.  He also indicated a marriage of two years, 
and that he had not disclosed his delusional beliefs to his 
wife.  He related his belief that all people "are trying to 
hurt him on a daily basis" and feelings that "his marriage 
is effected by his medical condition, which he believes is 
implanted electrodes."  His relevant medical history 
indicated that he had submitted to consultation and 
examination during "the Fall of 1998" but refused to take 
any medications for his disorder on the belief that his 
problems were related to implanted electrodes.  The examiner 
reported that the veteran had discontinued treatment and did 
not take any type of psychotropic medication for his 
condition.

On mental status examination, the veteran was reported as 
being calm, cooperative, and neatly dressed.  He was oriented 
times three.  His memory was essentially intact and his 
thought processes coherent.  His speech was normal and 
productive.  His affect was constricted, and he reported a 
depressed mood due to his belief that "everyone knows 
everything about him."  The examiner indicated that the 
veteran's thought content consisted of an intact paranoid 
delusional system, based upon the belief that the military 
had implanted electrodes in his brain.  The veteran denied 
suicidal ideation and homicidal or aggressive impulses.  The 
examiner concluded that the veteran was highly influenced by 
his delusional beliefs, noting that those beliefs appeared to 
permeate every aspect of his life.  The diagnosis resulting 
from this examination was schizophrenia, paranoid type.  The 
examiner also provided a Global Assessment of Functioning 
score of 45, due to the veteran's delusional symptoms.  With 
regard to the GAF score, the examiner stated that the 
veteran's paranoid delusional system impacted all areas of 
his life, including social and occupational.  The examiner 
did find, however, that the veteran was competent to handle 
his funds. 

In a subsequent October 1999 rating decision, the RO 
evaluated the veteran's schizophrenia as being 70 percent 
disabling, effective September 1998.  The SOC was issued 
concurrently with the October 1999 rating decision.  The 
evidence considered by the RO in rendering its decision was 
discussed.  The RO noted that the VA examination indicated 
delusional thinking, constricted affect, and depressed mood.  
It also noted that the veteran was cooperative, that his 
speech was normal, and that his thought processes were 
coherent.  It pointed out that the he had denied suicidal 
ideation and homicidal or aggressive impulses.  Finally, it 
noted that the veteran had expressed an unwillingness to 
accept pharmacological or psychiatric intervention.

The veteran, in his substantive appeal, again argued that he 
had been the subject of an experiment and had endured many 
obstacles in seeking medical proof of implantation of 
electrodes in himself and others.  He indicated that he had 
been seen by many doctors, who always diagnosed paranoid 
schizophrenia.  The Board notes that he has consistently 
disagreed with this diagnosis, and has sought medical 
intervention not for his psychological symptoms, but for the 
purpose of having the "neurochips" removed from his brain.

I.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  We 
find that the most recent psychiatric examination is adequate 
concerning that issue at hand, and that there is no 
indication that there are relevant post-service medical 
records available that would support the veteran's claim and 
are not of record.  We note that the veteran, in a March 1999 
statement, names Rhomur Medical Services and "Tremont VA 
Hospital" in East Orange as holders of medical records.  The 
RO did obtain the referenced VA medical records, but evidence 
of treatment through Rhomur Medical Services is not of 
record.  For reasons discussed below, the Board finds that 
this evidence is not necessary to the determination of the 
issue before it.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected schizophrenia is currently 
evaluated as 70 percent disabling under Diagnostic Code 9203, 
for schizophrenia, paranoid type.  The regulations pertaining 
to rating psychiatric disabilities are set forth, in 
pertinent part, below:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own 
name..............................100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). . . . 
. . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . 10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. . . . . . 
. . . . . . . . . . . . . . . . . 0

38 C.F.R. § 4.132, Diagnostic Codes 9201-9440 (2000).

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 70 percent is warranted.  
While we recognize that the veteran is subject to an 
intricate delusional system based upon his belief that the 
military implanted neurochips in his brain, the veteran has 
not displayed other symptoms that would indicate a disability 
rating of 100 percent.  

The veteran has not demonstrated total occupational and 
social impairment.  In fact, the September 1999 VA 
examination report indicates that he has been employed as a 
driver's helper for a beer delivery company for two years.  
Other contacts with VA medical personnel also indicate this 
employment.  Further, the veteran also reports that he has 
been married for two years.  This marriage was preceded by a 
four-year courtship.  The record therefore demonstrates that 
the veteran is capable of functioning socially and 
occupationally, in that he has maintained employment and 
family relationships.

In addition to the foregoing, the record fails to demonstrate 
that the veteran suffers from gross impairment in thought 
processes or communication.  Also absent are reports of 
grossly inappropriate behavior and inability to perform 
activities of daily living.  Examinations of record indicate 
normal and productive speech.  The veteran has been 
consistently found to be oriented times three, with intact 
memory and no suicidal or homicidal ideation.  The September 
1999 VA examination found mild or minimal impairment in the 
veteran's concentration.  His capacity for abstraction was 
intact, and he was able to interpret a proverb.  His judgment 
was found to be intact.  He was appropriately dressed and 
appeared calm and cooperative.  The examiner did not indicate 
that the veteran displayed problems with personal hygiene.  
Earlier examinations reflected similar findings.  Thus, there 
is no evidence of record that would lead us to the conclusion 
that the veteran's schizophrenia requires a disability rating 
in excess of 70 percent.

The preponderance of the evidence is therefore against 
entitlement to a disability rating in excess of 70 percent 
for the veteran's schizophrenia.  We have considered 
application of the benefit-of-the-doubt doctrine with respect 
to this matter, but the Board finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim.  Consideration has 
also been given to assigning a staged rating; however, at no 
time during the period in question has the veteran shown 
disability equivalent to that greater than the assigned 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for assigning an extra-
schedular rating is not shown, however, as the record does 
not indicate that the service-connected schizophrenia results 
in marked interference with employment or frequent periods of 
hospitalization, or to otherwise present an exceptional or 
unusual disability picture. 

Based on the foregoing, we find that an increased disability 
evaluation is not warranted.

Finally, as referenced above, the Board notes that the 
veteran has given a history of treatment for his "CNS" 
disorder through Rhomur Medical Services, and that there is 
no indication that the RO attempted to obtain the veteran's 
records from that facility.  Those records should have be 
obtained.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  However, given the current 
disability rating assigned, we observe that such evidence 
would be unlikely to make a difference in favor of the 
veteran.  Medical documents of record indicate that the 
veteran has consistently refused treatment for his 
schizophrenia, and that he does not suffer total social and 
occupational impairment.  All recorded evidence covering the 
period from October 1998 to the most recent VA examination in 
September 1999 indicates that the veteran was employed as a 
driver's helper.  These same records also indicate that he 
had been married during this period.  Clearly, he did not 
suffer from total social or occupational impairment as 
required by the diagnostic criteria for a 100 percent 
disability evaluation.  Again, this is well illustrated by 
his ability to maintain social and occupational 
relationships, notwithstanding the symptoms of his psychosis.

Though additional documentation might be probative of 
symptoms not demonstrated in the current record, the evidence 
before us clearly establishes that the veteran, at the time 
of the most recent examination and at all times since he 
filed his claim, was not impaired to a level that would 
require a disability rating of 100 percent.  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter to obtain the aforementioned treatment 
records.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to a disability rating in excess of 70 percent 
for service-connected schizophrenia, paranoid type, is 
denied.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

